             Case 18-13386-RAM   Doc 74     Filed 03/04/19   Page 1 of 19




     ORDERED in the Southern District of Florida on March 4, 2019.




                                                     Robert A. Mark, Judge
                                                     United States Bankruptcy Court
_____________________________________________________________________________




                    UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF FLORIDA
  __________________________________
                                     )
  In re:                             )   CASE NO. 18-13386-RAM
                                     )   CHAPTER 7
  RAFAEL ANGEL GONZALEZ MENDOZA and )
  CARMEN CECILIA BALGUER PERAL,      )
                                     )
                 Debtors.            )
                                     )

           MEMORANDUM OPINION AND ORDER SUSTAINING CHAPTER 7
          TRUSTEE’S OBJECTION TO DEBTORS’ CLAIM OF EXEMPTIONS

       The trustee in this chapter 7 case objects to the debtors’

  attempt to utilize the federal personal property exemptions.                    On the

  petition   date,   the   debtors,   who    are   Venezuelan       citizens,         were

  lawfully residing in Florida and had the actual intent to permanently
          Case 18-13386-RAM   Doc 74   Filed 03/04/19   Page 2 of 19



reside in Florida.   The issue is, were they “domiciled” in Florida

and, therefore, subject to Florida exemptions when, on the petition

date, they had a pending application for political asylum?             This

Court says yes.   The fact that their right to remain in the United

States was subject to termination if their asylum petition was denied

did not defeat Florida domicile and entitle the debtors to utilize

the federal exemptions.

                                 Facts

     The Debtors in this case are political asylees who have lived

in Florida for nearly seven years.       They entered the United States

in 2012 under B-1/B-2 “visitor” visas that expire in 2022 but they

promptly applied for political asylum “in late 2012 or early 2013”

(the “Asylum Application”) [DE #58, pp.2-3].               According to the

Trustee, the Debtors testified “that since 2013[,] they knew [that]

they could not return to Venezuela and had every intention of staying

in Florida” [DE #64, p.4]. 1     Thus, after the Debtors filed their

Asylum Application, the Debtors became immigrants seeking to stay

indefinitely in the United States as opposed to visitors residing

in Florida for a limited duration under a business or tourism visa.

And that was their status on March 23, 2018 (the “Petition Date”)

when they filed their chapter 7 petition commencing this case. 2


1 Debtors’ counsel has not disputed the Trustee’s description of the
Debtors’ testimony.
2 The Debtors’ Asylum Application was granted postpetition [DE #58,

p.6], but this postpetition action is not relevant to the analysis
                                  2
            Case 18-13386-RAM   Doc 74   Filed 03/04/19   Page 3 of 19



     On the Petition Date, the Debtors did not own any real property

[DE #1, p.10], so they did not claim a homestead exemption.                  In

Schedule “C,” the Debtors claim as exempt only personal property

utilizing the federal exemptions in § 522(d) of the Bankruptcy Code

(the “Debtors’ Claimed Exemptions”) [DE #1, pp. 20-21].

                           Procedural History

     On August 29, 2018, the Chapter 7 Trustee, Marcia T. Dunn (the

“Trustee”), filed an objection to the Debtors’ Claimed Exemptions

(the “Objection”) [DE #53].      In her Objection, the Trustee argues,

inter alia, that “the Debtors are Florida residents, and therefore,

are not entitled to the federal exemptions. Fla. Stat. § 222.20.”

Objection at p.3, para. 10.         The Debtors filed a response (the

“Response”) in which they counter that “aliens residing in the United

States pending an application for political asylum cannot satisfy

Florida’s   permanency   requirements     nor   qualify     to   claim   Florida

exemptions.” [DE #58, p.2].        Therefore, they argue that they are

entitled to the exemptions in 11 U.S.C. § 522(d) (the “Federal

Exemptions”).    The issue is meaningful because the federal personal

property exemptions in § 522(d) are more generous than the personal

property exemptions available under Florida law.

     The Court conducted a preliminary hearing on the Trustee’s

Objection on September 13, 2018.           After the hearing, the Court


which must focus on their status on the Petition Date. In re Fodor,
339 B.R. 519, 521 (Bankr. M.D. Fla. 2006) (collecting cases).
                                 3
             Case 18-13386-RAM    Doc 74    Filed 03/04/19   Page 4 of 19



entered an order [DE #62] setting a further hearing on “the issue

of whether the Debtors are entitled to claim the federal exemptions

set forth in 11 U.S.C. § 522(d)” (the “Contested Matter”).

     Thereafter, the Trustee filed a Memorandum of Law in Support

of [her Objection] (the “Trustee’s Memorandum”) [DE #64], and the

Debtors   filed    a   Response    to   [the     Trustee’s      Memorandum]      (the

“Debtors’ Memorandum”) [DE #65].             The Court conducted a further

hearing on the Contested Matter on October 17, 2018.                        After the

October 17th hearing, the Debtors filed a notice of supplemental

authority (the “Lisboa Brief”) [DE #66], and the Court took the

Contested Matter under advisement.

                                  Discussion

     Section 522 of the Bankruptcy Code governs exemptions in a

bankruptcy case.       The Federal Exemptions in section 522(d) identify

property that may be exempted from a debtor’s bankruptcy estate

under federal law.        The Federal Exemptions apply to a debtor’s

bankruptcy case “unless the State law that is applicable to the

debtor . . . specifically does not so authorize.” 11 U.S.C. §

522(b)(2).     If Florida law applies, the Debtors may not claim the

Federal Exemptions because Florida Statute § 222.20 (the “Opt-Out

Statute”) provides that “residents of this state shall not be

entitled to the federal exemptions provided in § 522(d) of the

Bankruptcy Code.”


                                        4
           Case 18-13386-RAM      Doc 74    Filed 03/04/19   Page 5 of 19



     The Trustee argues that Florida’s Opt-Out Statute precludes the

Debtors from claiming the Federal Exemptions because they were

undeniably “residents” of Florida on the Petition Date.                     The Court

rejects this argument.         The Florida Opt-Out Statute only applies if

application of Florida law is appropriate under § 522(b)(3)(A).

With certain exceptions not relevant here, Florida law is only

applicable to debtors who have been domiciled in Florida for at

least 730 days prior to filing for bankruptcy relief.                 In short, the

determinative issue here is domicile, not residency. See In re

Arispe, 289 B.R. 245, 248 (Bankr. S.D. Fla. 2002).

     Federal    common    law    governs    the    meaning    of     “domicile”     for

purposes   of   section   522    of   the   Bankruptcy       Code.    4   Collier    on

Bankruptcy ¶ 522.06, n.16 (16th ed. 2018) (citing Farm Credit Bank

of Wichita v. Hodgson (In re Hodgson), 167 B.R. 945 (D. Kan. 1994)

and Mississippi Band of Choctaw Indians v. Holyfield, 490 U.S. 30

(1989)); see also Furr v. Lordy (In re Lordy), 214 B.R. 650, 662

(Bankr. S.D. Fla. 1997) (determining a debtor’s domicile for 522(b)

purposes by reference to In re Hodgson).                That distinction is not

significant here because Florida law and federal law similarly

distinguish     a   person’s    domicile    from    a   person’s      residence     by

reference to permanency. Compare Fla. Stat. § 222.17(1) and Minick

v. Minick, 149 So. 483, 487-88 (Fla. 1933) with 4 Collier on

Bankruptcy ¶ 522.06 (16th ed. 2018).


                                        5
              Case 18-13386-RAM    Doc 74     Filed 03/04/19   Page 6 of 19



         Generally, under Florida and federal law, a person’s residence

is   a    place   (or   places)   in   which    such    person     lives      and    keeps

belongings, whereas a person is domiciled only in the place where

such person intends to make a permanent home. See, e.g., Minick v.

Minick, 149 So. 483, 487-88 (Fla. 1933); 4 Collier on Bankruptcy ¶

522.06 (16th ed. 2018). Thus, a person can have multiple residences,

but only one domicile, and domicile importantly includes the extra

element of intent to remain indefinitely. Id.

         It is undisputed that, on the Petition Date, the Debtors had

been Florida residents for at least five years and actually intended

to live in Florida indefinitely.            Whether the Debtors legally could

formulate a permanent intent is the disputed issue.

         Several courts have held that an immigrant without a green card

cannot intend to permanently reside in Florida. In re Fodor, 339

B.R. 519, 522 (Bankr. M.D. Fla. 2006) (collecting cases).                           On the

Petition Date, the Debtors had applied for political asylum but were

not lawfully admitted for permanent residence.                 In other words, the

Debtors did not have green cards.

         The Debtors argue that without green cards, they could not

legally formulate the permanent intent required to establish a

Florida domicile and are therefore entitled to use the Federal

Exemptions [DE #58, pp.2-8].           For the reasons that follow, the Court

disagrees.


                                          6
            Case 18-13386-RAM    Doc 74      Filed 03/04/19    Page 7 of 19



     The Debtors are Florida domiciliaries within the meaning of 11

U.S.C. § 522(b).

     The    Court’s   opinion     is     informed      by      various    non-binding

decisions under state and federal law on how immigration status may

affect one’s legal intent to permanently reside in Florida.                              As

discussed   above,    Florida    and   federal      law     similarly      define       the

concept    of   domicile   as   actual       residence      coupled      with    present

intention to permanently remain.           Relevant jurisprudence on what is

meant by “permanent residence” includes tax cases, cases determining

eligibility for social services, and exemption cases.

     Varied Applicability and Iterations of Permanency Under the

Florida Exemption Scheme

     The Constitution of the State of Florida empowers permanent

Florida residents to claim two types of exemptions relating to a

permanent Florida residence, one that exempts a Florida homestead

(often in its entirety) from most collection actions (the “Homestead

Exemption”) and another that exempts from taxation some portion of

the value of a Florida homestead.

     The tax exemption in article VII, section 6 of the Florida

Constitution     authorizes     “[e]very      person     who    has   the       legal    or

equitable title to real estate and maintains thereon the permanent

residence of the owner” to exempt from ad valorem taxation a fixed

portion of the assessed value of a Florida homestead. Fla. Const.


                                         7
               Case 18-13386-RAM   Doc 74    Filed 03/04/19   Page 8 of 19



art. VII, § 6 (the “Tax Exemption”).                  For purposes of the Tax

Exemption, the Florida Statutes define “permanent residence” as

        that place where a person has his or her true, fixed, and
        permanent home and principal establishment to which,
        whenever absent, he or she has the intention of returning.
        A person may have only one permanent residence at a time;
        and, once a permanent residence is established in a
        foreign state or country, it is presumed to continue until
        the person shows that a change has occurred.

Fla. Stat. § 196.012(17) (2018); see also Fla. Stat. § 196.015 (2018)

(setting forth a nonexclusive list of factors to be considered when

determining intention to establish a permanent Florida residence).

     By contrast, neither the Florida Constitution nor the Florida

Statutes define “homestead” or “permanent residence” for purposes

of the Homestead Exemption in article X, section 4 of the Florida

Constitution.       The Florida Supreme Court bridged the gap, defining

“homestead” as follows: “The character of property as a homestead

depends upon an actual intention to reside thereon as a permanent

place     of    residence,     coupled      with   the    fact     of   residence.”

Hillsborough Inv. Co. v. Wilcox, 13 So.2d 448, 452 (Fla. 1943)

(quoting Lanier v. Lanier, 116 So. 867, 868 (Fla. 1928) (emphasis

added)).

     Genesis of the Green Card Requirement Under Florida Law

     Two Florida Supreme Court cases, Juarrero v. McNayr, 157 So.2d

79 (Fla. 1963) (“Juarrero”) and Cooke v. Uransky (In re Cooke), 412

So.2d 340 (Fla. 1982) (“Cooke”), are the springboard from which a

green-card       requirement   developed.          Over   fifty    years     ago,   in
                                         8
            Case 18-13386-RAM    Doc 74    Filed 03/04/19   Page 9 of 19



Juarrero, the Florida Supreme Court concluded that political asylees

cannot have a permanent home in Florida because aliens “cannot

legally intend to do that which by law and the temporary nature of

their visas they are prohibited from doing.” Juarrero at 81.                       In

Cooke, the Florida Supreme Court determined that a Canadian tourist

who did not have a right to reside permanently in the United States

“could not legally formulate the requisite intent to make . . .

Florida his . . . permanent place of residence.” Cooke at 343, n.1.

       After Juarrero and Cooke, several courts held that a green card

was required to establish permanent residence. See, e.g., Alcime v.

Bystrom, 451 So.2d 1037 (Fla. 3d DCA 1984) (Tax Exemption case

holding that a permanent visa is required to prove an intention to

become a permanent resident); In re Gilman, 68 B.R. 374 (Bankr. S.D.

Fla. 1986) (Homestead Exemption case holding that a permanent visa

is required to legally form intent to permanently reside); Raheb v.

Dibattisto, 513 So.2d 717 (Fla. 3d DCA 1987) (Immigrants without a

permanent   visa    “are    clearly   ineligible”      to    claim    a    Homestead

Exemption.).    For the most part, the progeny of Juarrero and Cooke

simply adopt the Florida Supreme Court’s holdings without much, if

any,   discussion   or     analysis   of   intervening      changes       in   federal

immigration law and factual distinctions among the cases.

       There are, however, two exceptions to the general green-card

prerequisite that developed.          One exception is family-based.                An

immigrant without a green card can intend to permanently reside in
                                       9
            Case 18-13386-RAM    Doc 74      Filed 03/04/19   Page 10 of 19



Florida if a member of the immigrant’s family has a right of

permanent residence. In re Oyola, 571 B.R. 874 (Bankr. M.D. Fla.

2017)     (discussing       family   exception        to      permanent       residence

requirement).

       The other exception involves immigrants classified as persons

permanently      residing    under   color     of   law    (also   referred      to    as

“PRUCOL”). See, e.g., Lisboa v. Dade County Property Appraiser, 705

So.2d 704 (Fla. 3d DCA 1998) (“Lisboa”).                  PRUCOL immigrants do not

have     green   cards   but    nevertheless        are    treated    as      having    a

“‘permanent’ status.” Id. at 707.             Applicants for political asylum

are among the classes of immigrants deemed to be PRUCOL. Id. at 705.

        Applicability of Florida Exemption Cases to Permanence for

Political Asylees

        When interpreting state law, the Court is bound to follow

Florida Supreme Court precedent and, absent interdistrict conflict,

caselaw from Florida’s district courts of appeal (the “DCAs”).

Arawak Aviation, Inc. v. Indemnity Ins. Co. of N. America, 285 F.

3d 954, 958-89 (11th Cir. 2002).               In this Contested Matter, the

Court finds that state court cases provide no clear guidance. Nearly

all, if not all, of the relevant state court cases are fact specific,

see, e.g., Grisolia v. Pfeffer, 77 So. 3d 732, 734-36 (Fla. 3d DCA

2011) (collecting cases and highlighting factual distinctions),

Cooke at 343 (limiting the court’s conclusion to “the particular


                                        10
            Case 18-13386-RAM         Doc 74   Filed 03/04/19   Page 11 of 19



circumstances of this case”), and many state court cases are not

easily reconciled.

        The Florida Supreme Court’s decision in Juarrero can be cited

for the proposition that political asylees cannot form a permanent

intention, while a later DCA case, Lisboa, can be cited for the

proposition that they can. See Lisboa at 707 (explaining that “Mr.

Juarrero’s visa today would not be of a temporary nature”).                     Further

muddying the waters is the fact that both Juarrero and Lisboa are

Tax Exemption cases, and an immigrant who can form a permanent

intention for tax purposes might not be able to form the same

intention for purposes of claiming Florida’s Homestead Exemption.

See, e.g., In re Fodor, 339 B.R. at 523 (citing In re Lee, 223 B.R.

594, 599 n.3 (Bankr. M.D. Fla. 1998)); Grisolia v. Pfeffer, 77 So.

3d 732, 736 (Fla. 3d DCA 2011).                Nevertheless, Florida courts have

held that permanency in the context of Tax Exemption cases is

relevant to the analysis of eligibility for the Florida Homestead

Exemption. See, e.g., Cooke at 343 (Cooke, a Homestead Exemption

case,     cites    Juarrero,      a    Tax     Exemption    case,      as   “pertinent”

authority).

     Diminishing Vitality of PRUCOL Status

     Another obstacle to harmonizing Florida jurisprudence on a

political asylee’s ability to form a permanent intention is the fact

that most Florida cases give weight to an immigrant’s official

immigration       status,   and   immigration        laws   are    a   moving   target.
                                             11
         Case 18-13386-RAM    Doc 74   Filed 03/04/19   Page 12 of 19



Political asylees might have been issued temporary visas at one

point in time, and no visas at another.          They might be considered

persons PRUCOL at one point in time, and PRUCOL status later might

not be recognized as an official status.

     The Trustee and the Debtors both focus on PRUCOL classification

but disagree on whether the Debtors have PRUCOL status.            The Debtors

argue that PRUCOL was abolished as an official immigration status

in 1996, and to the extent PRUCOL status survives at all, PRUCOL’s

only remaining vitality is in connection with state-level social

services. [DE #58, pp.8-9; DE #65, pp.3-4; DE #66, pp.18-23].              The

Florida Statutes explicitly made PRUCOL persons eligible for social

services. See, e.g., Alfred v. Florida Department of Labor and

Employment Security, 487 So.2d 355, 357 (Fla. 3d DCA 1986) (PRUCOL

immigrants   qualify   for   unemployment    compensation      under    Florida

statutory formulation of eligibility in Fla. Stat. § 443.101(7)

(1985)); Solis v. Department of Health and Rehabilitative Services,

546 So.2d 1073, 1074 (Fla. 3d DCA 1989) (PRUCOL immigrant qualifies

for aid for dependent children per Fla. Stat. § 409.026(1) (1987)),

aff’d, 580 So. 2d 146 (Fla. 1991).        According to the Debtors, the

Florida Statutes no longer recognize PRUCOL as a class of persons

eligible for social services, and the Court should not classify any

immigrants as PRUCOL. [DE #58, pp.8-9; DE #65, pp.3-4].

     The Trustee argues that PRUCOL status is alive and well. [DE

#64, p.3, n.2].   The Court’s independent research indicates that one
                                   12
           Case 18-13386-RAM     Doc 74   Filed 03/04/19   Page 13 of 19



of the Florida Statutes cited above eliminated its reference to

PRUCOL, while another Florida Statute still uses the phrase. Compare

Fla.   Stat.   §   409.026(1)    (repealed    in   1996)    with   Fla.    Stat.   §

443.101(7) (2013) (excepts persons “permanently residing . . . under

color of law” from its description of aliens who are ineligible for

unemployment benefits).         Moreover, at least one Florida appellate

case championing the rights of PRUCOL immigrants, Lisboa v. Dade

County Property Appraiser, was decided after 1996, the year in which

the Debtors contend that PRUCOL was abolished. 705 So. 2d 704 (Fla.

3d DCA 1998).

       In Lisboa, Florida’s Third District Court of Appeal ruled that

an applicant for political asylum is eligible to claim Florida’s Tax

Exemption as a permanent Florida resident.                 The Third DCA also

certified for discretionary review to the Florida Supreme Court the

following question:

       Can an alien residing in the United States pending his
       application for political asylum, satisfy the residency
       requirements contained within Article VII, Section 6 of
       the Florida Constitution and section 196.031(1), Florida
       Statutes, in order to qualify for Florida’s homestead tax
       exemption?

Lisboa at 708.

       The Lisboa Brief filed by the Debtors is the initial brief

filed by the Florida Department of Revenue with the Florida Supreme

Court. In the Lisboa Brief, the Florida Department of Revenue argued

that “[b]oth the U.S. and Florida have eliminated PRUCOL as a basis

                                      13
           Case 18-13386-RAM   Doc 74   Filed 03/04/19   Page 14 of 19



for receiving welfare benefits.” [DE #66, p.19].            Nevertheless, the

Florida Supreme Court dismissed the Florida Department of Revenue’s

application for review. Dade County Property Appraiser v. Lisboa,

737 So.2d 1078 (Fla. 1999) (per curiam) (“[T]he question to be

answered requires consideration of a narrow issue with very unique

facts.    Accordingly, jurisdiction was improvidently granted.”).

     Relevance of Official Immigration Status

     On the Petition Date, the Debtors had applied for, but had not

yet been granted, political asylum.       Under current immigration laws,

the Debtors were not lawfully admitted for permanent residence.           The

United States Code explicitly says as much, 8 U.S.C. § 1158(c)(2)

(2018) (“Asylum granted under subsection (b) does not convey a right

to remain permanently in the United States.”), and imposes a one-

year waiting period on adjustment to permanent residence after an

application for asylum is granted. 8 U.S.C. § 1159(b) (2018).            This

means that the Debtors could not obtain what is colloquially known

as a “green card” (i.e. proof of permanent resident status) for more

than a year from the Petition Date.

     A debtor’s official immigration status is probative of the

debtor’s intent to establish a permanent Florida residence and, in

some instances, may be determinative.         However, the Court declines

to base this opinion solely on the Debtors’ official immigration

status.    As simply stated in a 2011 opinion of Florida’s Third

District Court of Appeal (the “Third DCA”), to find otherwise would
                                    14
          Case 18-13386-RAM       Doc 74    Filed 03/04/19   Page 15 of 19



“ignore that eligibility for the Homestead Exemption depends on the

intent of the homesteader rather than that of the U.S. Citizenship

and Immigration Services.” Grisolia v. Pfeffer, 77 So.3d 732, 735

(Fla. 3d DCA 2011) (“Grisolia v. Pfeffer”).

     Grisolia v. Pfeffer is a Homestead Exemption case involving the

family-member        exception     to      the     right-of-permanent-residence

requirement.    In that case, the Third DCA assessed an immigrant’s

ability to formulate a permanent intention.                  After embarking on a

sweeping review of Cooke, Juarrero, and their progeny, the Third DCA

concluded that many of the cases discussed above are of limited

precedential value.

     So, where does that leave us?                 The Court rejects the broad

conclusion reached in those cases that invariably require a green

card,   that   is,    lawful     admission       for   permanent    residence,   to

establish a permanent intention.                 That bright-line rule was not

necessary to support the result reached in most, if not all, “green-

card requirement” cases. In fact, the Court agrees that an immigrant

legally cannot form an intent to permanently reside in Florida if

the immigrant is living in Florida illegally or under a temporary

visa, such as a tourist or business visa with an expiration date.

But those are not the facts here.           On the Petition Date, the Debtors

were lawfully living in Florida and were not here solely under a

temporary visa.      True, they did not have green cards, but they were


                                        15
           Case 18-13386-RAM   Doc 74   Filed 03/04/19   Page 16 of 19



residing   here   indefinitely   pending    a   determination      granting     or

denying their Asylum Application.

     Federal and Florida Jurisprudence Support an Interpretation of

Permanency That is Synonymous With Indefinitely

     Lisboa is of particular relevance to the Contested Matter

before the Court because the Lisboa Court discussed the definition

of “permanent” in the Immigration and Naturalization Act, which

today is still defined as follows:

     The term “permanent” means a relationship of continuing
     or lasting nature, as distinguished from temporary, but a
     relationship may be permanent even though it is one that
     may be dissolved eventually at the instance either of the
     United States or of the individual, in accordance with
     law.

Lisboa at 706-07 (citing 8 U.S.C. § 1101(a)(31) (1998)); see also 8

U.S.C. § 1101(a)(31) (2014) (identical definition of “permanent”).

     The Lisboa Court also cited to and quoted from the Florida

Supreme Court’s opinion in Department of Health and Rehabilitative

Services v. Solis, 580 So.2d 146 (Fla. 1991) (“Solis”).                  That case

held that an applicant for political asylum is eligible for welfare

benefits as an immigrant PRUCOL and reasoned as follows:

     Unlike the word “permanent,” Congress has not defined the
     word “temporary.” “Temporary” and “temporarily,” however,
     are used in 8 U.S.C. Sec. 1101(a)(15) in reference to
     students, tourists, business visitors, and specific
     workers. As stated in the dissent to Sudomir [v. McMahon,
     767 F.2d 1456, 1467 (9th Cir. 1985)]: “The common
     characteristics of all these temporary relationships is
     that they exist for a defined purpose with a defined end,
     and there is never any intention of abandoning the country
     of origin as home.”
                                    16
          Case 18-13386-RAM     Doc 74   Filed 03/04/19    Page 17 of 19




Lisboa at 707 (quoting Solis at 149) (footnote omitted).

     In Solis, the Florida Supreme Court cited approvingly to Holley

v. Lavine, 553 F.2d 845 (2d Cir. 1977).           In that case, the federal

Second Circuit Court of Appeals found that a Canadian national

(“Holley”) residing illegally in the United States was nevertheless

PRUCOL   and   eligible   for   social    services.       Solis   at   148.   The

Immigration and Naturalization Service indicated in a letter that

it did not intend to deport Holley.              The Florida Supreme Court

interpreted the Second Circuit’s opinion as follows:

     The [Second Circuit] [c]ourt found Holley to be
     permanently residing in the United States because, even
     though she could be deported, the reality was that she
     would not be.    “Permanently,” therefore, does not mean
     “forever,” but, rather means an indefinite period of time.

Solis at 148 (footnote omitted).

     Thus, in the context of welfare benefits, the Florida Supreme

Court looked to federal cases interpreting the meaning of “permanent

residence” and declined to adopt a bright-line rule that objectively

would make immigrants without green cards incapable of forming the

requisite legal intent.         This Court finds persuasive the Florida

Supreme Court’s reasoning in Solis and holds that an immigrant

legally can form the permanent intention required to establish a

U.S. domicile if the immigrant lawfully can reside in the U.S.

indefinitely.




                                     17
            Case 18-13386-RAM    Doc 74   Filed 03/04/19   Page 18 of 19



     On the Petition Date, the Debtors lawfully were living in

Florida indefinitely and actually intended to establish a permanent

Florida residence.       Therefore, on the Petition Date, the Debtors

were domiciled in Florida within the meaning of 11 U.S.C. § 522(b)

and cannot claim the Federal Exemptions.

                                  Conclusion

     This Contested Matter boils down to one core issue: actual

versus legal intent to permanently reside in Florida.                  This Court

rejects a bright-line rule that would bar any foreign citizen without

a green card from having the legal intent necessary to establish

domicile in Florida.      Where, as here, the Debtors entered the United

States lawfully under temporary visas, promptly applied for asylum

status and had the actual intent to reside permanently in the United

States, the Court holds that the Debtors could and did have both the

actual    and   legal   intent   for   permanent     residence     necessary   to

establish domicile.

     Therefore, it is -

     ORDERED as follows:

     1.     The Trustee’s Objection to Exemptions is sustained to the

extent the Trustee objected to the Debtors’ claim of exemptions

under the Federal Exemption Scheme.

     2.     The Debtors shall file an amended Schedule “C” by March

18, 2019.


                                       18
          Case 18-13386-RAM   Doc 74   Filed 03/04/19   Page 19 of 19



     3.   The balance of the Trustee’s Objection to Exemptions,

which challenged the Debtors’ proposed valuation of their personal

property, is overruled without prejudice to the Trustee renewing her

objection after the Debtors file their amended Schedule “C.”

                                   ###

COPIES TO:

Joshua C. Kligler, Esq.
Chapter 7 Trustee’s Counsel
Dunn Law, P.A.
66 West Flagler Street
Suite 400
Miami, FL 33130

Laila S. Gonzalez, Esq.
Debtors’ Counsel
Freire & Gonzalez, P.A.
10647 N. Kendall Drive
Miami, FL 33176




                                   19
